DETAILED ACTION
Claims 1 - 20 of U.S. Application No. 16986532 filed on 08/06/2020 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:
The word “include” in line 9 is repeated. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “high” in the limitation, “high inertia load” and “high flux condition” in claims 15, 18 and 20 is a relative term which renders the claim indefinite. The term “high inertia load”, and “high flux condition” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 – 3, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomohara et al. (US 20130221791; Hereinafter, “Tomohara”).
Regarding claim 1: Tomohara discloses a poly-phase (3-phase; fig. 1) synchronous (permanent magnet rotor; para [0027]) electric motor (3) comprising: 
a rotor (41; fig. 3) including a motor shaft (43) delineating a rotational axis (the center of the shaft 43) a stator (31) concentrically disposed (fig. 3) about the rotor (41), the stator including a stator core (32) and a plurality of radially arranged stator teeth (delimiting and forming the slots 33) concentrically separated from each other by a plurality of stator slots (33) disposed radially into an inner cylindrical stator surface of the stator core (fig. 3);
include includes one or more permanent coils (annotated fig. 2 below) and at least one bypass coil (annotated fig. 2 below); 
a primary position that electrically connects with the permanent coils (when SW1 is on and SW2 is off, the “permanent coils” in annotated fig. 2 below are connected to the inverter 2; para [0049]), 

    PNG
    media_image1.png
    837
    742
    media_image1.png
    Greyscale


a switching device (4) configured to selectively switch between communicating power (form inverter 2) to the tapped position and the primary position (by switching SW1, and SW2) to bypass the bypass coils (para [0047], and [0049]).
Regarding claim 2/1: Tomohara discloses the limitations of claim 1 and further discloses that the permanent coils of the phase are electrically connected in series (fig. 2).
Regarding claim 3/2/1: Tomohara discloses the limitations of claim 2 and further discloses that the at least one bypass coil of the phase (any of U, V, and W phases) is electrically connected to the permanent coils when not bypassed (in the case when SW1 is off, and SW2 is on as explained in para [0047]).
Regarding claim 20: Tomohara discloses a synchronous electric motor (3) comprising: a rotor (41) including a motor shaft (43) delineating a rotational axis (the center of the shaft 43); a stator (31) concentrically disposed about the rotor (41), the stator including a stator core (32) with a plurality of radially arranged stator teeth (delimiting slots 33) concentrically separated from each other by a plurality of stator slots (33) disposed radially into an inner cylindrical stator surface (fig. 3) of the stator core (32); a plurality of coils (U1-12, V1-12, W1-12) formed from conductive windings (34) each wound around one or more of the plurality of stator teeth (fig. 3), the plurality of coils (U, V, and W) including one or more permanent coils (the annotated fig. 2 below) and at least one bypass coil (the annotated fig. 2 below) that are electrically connected in series (fig. 2); a primary position that electrically connects the bypass coils .

    PNG
    media_image2.png
    821
    731
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 – 6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tomohara in view of Bosch et al. (US 20110057597; Hereinafter, “Bosch”).
Regarding claim 4/3/2/1: Tomohara discloses the limitations of claim 3 but does not disclose that the plurality of coils in the phase is arranged in a lap winding pattern.
Bosch discloses a plurality of coils (U1/2, U3/4) in the phase (phase U) is arranged in a lap winding pattern (para [0029]).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed inventio to have wound the stator of Tomohara with the plurality of coils in the phase is arranged in a lap winding pattern as disclosed by Bosch since lap winding is known for its simplicity and thus manufacturing efficiency.
Regarding claim 5/4/3/2/1: Tomohara in view of Bosch disclose the limitations of claim 4 and Tomohara further discloses that the plurality of coils (U1-12, V1-12, W1-12) in the phase (U, V, and W) each have the same coil pitch as determined by the number of stator teeth the coils are wound around (as seen in fig 3, coils U1-U6, each have 8 slot span between each coil).
Regarding claim 6/5/4/3/2/1: Tomohara in view of Bosch disclose the limitations of claim 4 and Tomohara further discloses that the one or more permanent coils (two coils U1, and U3 each is 4 turns=8 turns; para [0034]) and the at least one bypass coil (bypass coil U2 in the same line have 4 turns) have different turns-per-coil (8 vs 4 turns) with respect to the conductive windings (34) included therein.
Regarding claim 13/1: Tomohara discloses the limitations of claim 1 but does not disclose that the switching device is relay switch and a control parameter for switching the relay switch is selected from the group comprising motor speed  and current draw.
Bosch discloses that the switching device is relay switch (12; para 0035]) and a control parameter for switching the relay switch is selected from the group comprising motor speed (based on rpm as explained in para [0035]) and current draw.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed inventio to have configured the switching device of the motor of Tomohara to be in the form of relay switch and a control parameter for switching the relay switch is selected from the group comprising motor speed and current draw as disclosed by Bosch since relays are known for its reliability and precision.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tomohara in view of Yuratich (US 20070096571; Hereinafter, “Yuratich”).
Regarding claim 7/3/2/1: Tomohara discloses the limitations of claim 3 but does not disclose that the plurality of coils is arranged in a concentric winding pattern.
Yuratich discloses that the plurality of coils (2202, 2203, 2204) is arranged in a concentric winding pattern (para [0111]).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed inventio to have wound the stator of Tomohara with the plurality of coils is arranged in a concentric winding pattern as disclosed by Yuratich since concentric winding is exhibits improved reliability and improved performance (para [0111]).
Claim 10 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tomohara in view of Lewis (US 20130127391; Hereinafter, “Lewis”).
Regarding claim 10/1: Tomohara discloses the limitations of claim 1 but does not disclose that the electric motor is a three-phase motor with three phases and the plurality of coils per phase is sixteen with twelve permanent coils and four bypass coils.
Lewis discloses an electric motor (para 0001) is a three-phase motor (A, B, and C; para [0017]) with three phases and the plurality of coils per phase (at least two sub windings 22 and 24 per phase) is sixteen with twelve permanent coils (for phase A, 24a is 12 coils; para [0047]) and four bypass coils (22a is 4 coils; para [0046]).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed inventio to have configured the motor of Tomohara to have a three-phase motor with three phases and the plurality of coils per 
Regarding claim 11/1: Tomohara discloses the limitations of claim 1 but does not disclose that the electric motor (para [0001]) is four pole motor (16 poles; para [0048]) and the plurality of coils (22a, 22b, 22c and 24a, 24b, 24c) are further arranged in a plurality of phase groups each with three permanent coils (per phase permanent coil 24a comprises 12 coils) and one bypass coil (bypass coil 22a has 4 coils as discussed in claim 10).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tomohara in view of Steen (US 4139790; Hereinafter, “Steen”).
Regarding claim 14/1: Tomohara discloses the limitations of claim 1 but does not disclose that the rotor is a caged rotor permanent magnet type including an inductive rotor cage.
Steen discloses the rotor (13) is a caged rotor permanent magnet type including an inductive rotor cage (bars 33, and magnets 27-30).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed inventio to have configured the motor of the motor of Tomohara in the form of caged rotor permanent magnet type including an inductive rotor cage to utilize the advantage of synchronization and the mechanical strength of the squirrel cage rotors.



Allowable Subject Matter
Claims 8 – 9, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8/7/3/2/1: the limitations “…a concentrically outermost coil of the concentric winding pattern is the at least one bypass coil” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Claim 9 depends on claim 8 and objected to for its dependency on claim 8.
Regarding claim 12/1: the limitations “…the switching device is a timer configured to switch from the primary position to the tapped position after a predetermined acceleration period and to switch from the tapped position to the primary position after a predetermined synchronization period” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Claims 15-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The limitations of claim 15, “…and electrically reconnecting the at least one bypass coil of the plurality of coils of the at least one phase with the switching device after obtaining synchronous operation of the electric motor to return to the rated flux configuration and to apply full line power to the at least one bypass coil.
Claims 16-19 would be allowable for depending on claim 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/           Primary Examiner, 
Art Unit 2832